


INTERNATIONAL FLAVORS & FRAGRANCES INC.

2000 Stock Award and Incentive Plan,
as amended and restated effective as of March 6, 2007 (the ‘‘Plan’’)

Stock-Settled Appreciation Rights Agreement

This Stock-Settled Appreciation Rights Agreement (the ‘‘Agreement’’) confirms
the grant on                                  , 20     (the ‘‘Grant Date’’) by
INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the
‘‘Company’’), to                          (‘‘Employee’’), for the purpose set
forth in Section 1 of the Plan, of stock appreciation rights (the ‘‘SARs’’)
covering shares of the Company’s Common Stock, par value $.12½ per share (the
‘‘Shares’’), pursuant to Section 6(c) of the Plan, as follows:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Shares covered by SARs:
[spacer.gif] [spacer.gif] __ Shares Base Price (akin to exercise price):
[spacer.gif] [spacer.gif] $__ per Share, being the fair market value thereof on
the Grant Date SARs vest and become exercisable: [spacer.gif] [spacer.gif] As to
100% of the Shares covered by the SARs on the third anniversary of the Grant
Date, except that different vesting and exercisability provisions may apply upon
the occurrence of certain events specified in Section 5 or 6 hereof Expiration
Date: [spacer.gif] [spacer.gif] The seventh anniversary of the Grant Date (at
the close of business) (the ‘‘Stated Expiration Date’’) or, in the event
Employee’s employment by the Company or its subsidiaries earlier terminates,
then at the date the SARs expire or cease to be exercisable as provided under
Section 5 hereof, or, in the event of a Change in Control, as provided in
Section 6 Payment to Employee Upon Exercise: [spacer.gif] [spacer.gif] Upon
exercise of SARs, Employee shall be entitled to receive payment in Shares
determined by the following formula:   [spacer.gif] [spacer.gif] Shares = ((FMV
− Base Price) * SARs Exercised) / FMV   [spacer.gif] [spacer.gif]
Where:‘‘Shares’’ is the number of Shares to be delivered   [spacer.gif]
[spacer.gif]                 ‘‘FMV’’ is the Fair Market Value of a Share at the
                exercise date   [spacer.gif] [spacer.gif]                 ‘‘Base
Price’’ is as set forth above   [spacer.gif] [spacer.gif]                 ‘‘SARs
Exercised’’ is the number of Shares covered by                 the SARs then
being exercised   [spacer.gif] [spacer.gif]                 ‘‘*’’ means
‘‘multiplied by’’   [spacer.gif] [spacer.gif]                 ‘‘/’’ means
‘‘divided by’’ Other Exercise Conditions [spacer.gif] [spacer.gif] SARs may only
be exercised at a date that the Fair Market Value of a Share exceeds the Base
Price, and only if the SARs are otherwise exercisable at such date. If, on the
date the SARs expire or terminate, both conditions in the preceding sentence
have been met, the SARs shall be automatically exercised.

The SARs are subject to the terms and conditions of the Plan and this Agreement,
including the Terms and Conditions of Stock Appreciation Rights Grant attached
hereto. The number and kind of shares purchasable and the Base Price are subject
to adjustment in accordance with Section 11(c) of the Plan.

1


--------------------------------------------------------------------------------





Employee acknowledges and agrees that (i) the SARs are nontransferable, except
as provided in Section 4 hereof and Section 11(b) of the Plan, (ii) the SARs,
and certain amounts of gain realized upon exercise of the SARs, are subject to
forfeiture in the event Employee fails to meet applicable requirements relating
to non-competition, confidentiality, non-solicitation of customers, suppliers,
business associates, employees and service providers, non-disparagement and
cooperation in litigation with respect to the Company and its subsidiaries and
affiliates, as set forth in Section 7 hereof and Section 10 of the Plan, (iii)
the SARs are subject to forfeiture in the event of Employee’s termination of
employment in certain circumstances, as provided in Section 10 of the Plan and
Section 5 hereof, (iv) sales of Shares will be subject to the Company’s policies
regulating securities trading by employees and the securities laws of the United
States and (v) a copy of the Plan and related prospectus have previously been
delivered to Employee, are being delivered to Employee or are available as
specified in Section 1 hereof. In addition, and without limiting the foregoing,
Employee consents, acknowledges and agrees that, as a condition to the grant of
SARs hereunder, Section 10(d) of the Plan, which relates to forfeitures of
Awards (as defined in the Plan) in the event of financial reporting misconduct,
will apply to the SARs granted hereunder as well as to any other Awards that may
have been granted to Employee prior to the Grant Date set forth above.

IN WITNESS WHEREOF, International Flavors & Fragrances Inc. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, as of the Grant Date, both parties intending
to be legally bound hereby.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Employee [spacer.gif] [spacer.gif] INTERNATIONAL FLAVORS &
FRAGRANCES INC.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]   Name
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Dennis M. Meany
Senior Vice President,
General Counsel & Secretary

2


--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS GRANT

The following Terms and Conditions apply to the SARs granted to Employee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the ‘‘Company’’), as specified on the
preceding page. Certain specific terms of the SARs, including the number of
shares purchasable, vesting and expiration dates, and the Base Price, are set
forth on the preceding page.

1.    General.    The SARs are granted to Employee under the Company’s 2000
Stock Award and Incentive Plan (the ‘‘Plan’’), a copy of which is available for
review, along with other documents constituting the ‘‘prospectus’’ for the Plan,
on the Company’s intranet site at One IFF/Corporate/Law Department. All of the
terms, conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in this Agreement but not defined herein (or in
the preceding page) shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the SARs,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), rules and regulations under the Plan
adopted from time to time, and decisions and determinations of the Company’s
Compensation Committee (the ‘‘Committee’’) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of the Employee
with respect to the SARs without Employee’s consent.

2.    Right to Exercise SARs.    Subject to all applicable laws, rules,
regulations and the terms of the Plan and this Agreement, Employee may exercise
the SARs if and to the extent it has become vested and exercisable but not after
the Stated Expiration Date of the SARs.

3.    Method of Exercise.    To exercise the SARs, unless otherwise permitted by
the Company, Employee must give written notice to the Company or its agent,
which notice shall specifically refer to this Agreement, state the number of
Shares as to which the SARs are being exercised, the name in which he or she
wishes the Shares to be issued, and be signed by Employee. Once Employee gives a
valid notice of exercise, such notice may not be revoked. When Employee
exercises the SARs, or part thereof, the Company will transfer Shares (or make a
certificate-less credit) to Employee’s brokerage account at a designated
securities brokerage firm or otherwise deliver Shares to Employee. No Employee
or Beneficiary shall have at any time any rights with respect to shares covered
by this Agreement prior to issuance of certificates (or certificate-less credit)
therefor following exercise of the SARs as provided above. No adjustment shall
be made for dividends or other rights for which the record date is prior to the
date of issue of such stock certificates (or credit). If any fractional Share
would be deliverable upon exercise, after taking into account withholding for
mandatory taxes in accordance with Section 9(a), the Company will pay cash in
lieu of delivery of such fractional Share or will use such cash to apply towards
withholding for taxes.

4.    Transferability.    Except to the extent permitted under and subject to
the conditions of Section 11(b) of the Plan, the SARs may not be assigned or
transferred in any way by the Employee, except at the Employee’s death, by his
or her will or pursuant to the applicable laws of descent and distribution or to
his or her designated Beneficiary, and in the event of his or her death the SARs
shall be exercisable as provided in Section 5 hereof. If Employee shall attempt
to make such prohibited assignment or transfer, the unexercised portion of the
SARs shall be null and void and the Company shall have no further liability
hereunder.

5.    Termination Provisions.    The following provisions will govern the
vesting, exercisability and expiration of the SARs in the event of Employee’s
Termination of Employment (as defined below); provided that the Committee
retains its powers to accelerate vesting or modify these terms subject to the
consent of Employee in the case of a modification materially adverse to
Employee:

(a)    Exercise While Employed; Voluntary Resignation and Termination by the
Company for Cause.    Except as provided in this Section 5, Employee shall have
the right to exercise the SARs only so long as he or she remains in the employ
of the Company or a subsidiary of the Company, including a subsidiary which
becomes such after the date of this Agreement. Accordingly, in the event of
Employee’s Termination of Employment due to his or her voluntarily resignation
(other

3


--------------------------------------------------------------------------------





than a Normal or Early Retirement governed by clause (b) or (c) below) or
Termination of Employment by the Company for Cause (as defined below), all
unvested SARs will be immediately forfeited, and all vested SARs (i) will cease
to be exercisable and will terminate on the date three months after Termination
of Employment due to such Voluntary Resignation (but in no event after the
Stated Expiration Date) and (ii) will cease to be exercisable and will terminate
immediately in the case of a Termination by the Company for Cause.

(b)    Disability or Normal Retirement.    In the event of Employee’s
Termination of Employment due to Disability (as defined below) or Normal
Retirement (as defined below), the following rules will apply:

[spacer.gif] [spacer.gif] [spacer.gif] •  Employee’s unvested SARs will not be
forfeited, but will remain outstanding and will become exercisable at the
applicable date under this Agreement as though Employee had not had such a
Termination of Employment; provided that, in the case of Termination of
Employment due to Disability or Normal Retirement, Employee shall forfeit the
unvested SARs if before the date of vesting Employee engages in activity that
results in a Forfeiture Event set forth in Section 10 of the Plan. Employee
acknowledges that the Committee has relied on the discretion granted to it under
Section 10(e) of the Plan in requiring forfeiture upon occurrence of a
Forfeiture Event during the applicable post-Termination period.

[spacer.gif] [spacer.gif] [spacer.gif] •  Unless forfeited, Employee’s SARs
shall remain outstanding and exercisable until the Stated Expiration Date, at
which date the SARs will cease to be exercisable and will terminate, except as
otherwise provided herein.

(c)    Termination by the Company Not for Cause or Early Retirement.    In the
event of Employee’s Termination of Employment by the Company not for Cause or
Employee’s Early Retirement, the following rules apply:

[spacer.gif] [spacer.gif] [spacer.gif] •  A pro rata portion of Employee’s then
unvested SARs will not be forfeited, but will remain outstanding and will become
exercisable at the applicable date under this Agreement as though Employee had
not had such a Termination of Employment. This pro rata portion will be
determined by multiplying the number of such unvested SARs by a fraction the
numerator of which is the number of days from the Grant Date to the date of
Employee’s Termination of Employment and the denominator of which is 1,095;
provided that Employee shall forfeit the unvested SARs if before the date of
vesting Employee engages in activity that results in a Forfeiture Event set
forth in Section 10 of the Plan. Employee acknowledges that the Committee has
relied on the discretion granted to it under Section 10(e) of the Plan in
requiring forfeiture upon occurrence of a Forfeiture Event during the applicable
post-Termination period.

[spacer.gif] [spacer.gif] [spacer.gif] •  Employee’s SARs that had not become
vested before such Termination of Employment and are not included in the pro
rata portion subject to continued vesting will be immediately forfeited.

[spacer.gif] [spacer.gif] [spacer.gif] •  Employee’s SARs that were vested at
the time of such Termination of Employment and those that thereafter become
vested under this Section 5(c) shall remain outstanding and exercisable until
the Stated Expiration Date, at which date the SARs will cease to be exercisable
and will terminate.

(d)    Death.    In the event of Employee’s Termination of Employment due to
death or death of Employee following Termination but prior to vesting of SARs
not otherwise forfeited hereunder, Employee’s unvested SARs will not be
forfeited but will become immediately vested and exercisable, and all vested
SARs shall remain outstanding and exercisable until the Stated Expiration Date,
at which date the SARs will cease to be exercisable and will terminate, except
as otherwise provided herein. Any SARs exercisable under this Section 5(d)
following Employee’s death may be exercised by Employee’s legal representative,
distributee, legatee or designated Beneficiary, as the case may be.

4


--------------------------------------------------------------------------------





(e)    Certain Definitions.    The following definitions apply for purposes of
this Agreement:

(i)    ‘‘Cause’’ has the meaning as defined in the Company’s Executive
Separation Policy or any successor policy thereto, as in effect at the time of
Employee’s Termination of Employment.

(ii)    ‘‘Disability’’ means a disability entitling Employee to long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment, upon written evidence of
such permanent disability from a medical doctor in a form satisfactory to the
Company.

(iii)    ‘‘Early Retirement’’ means Termination of Employment by either the
Company or Employee after Employee has attained age 55 and before he or she has
attained age 62 if at the time of Termination Employee has ten or more years in
the employ of the Company and/or its subsidiaries.

(iv)    ‘‘Normal Retirement’’ means Termination of Employment by either the
Company or Employee after Employee has attained age 62.

(v)    ‘‘Termination of Employment’’ means the event by which Employee ceases to
be employed by the Company or any subsidiary of the Company and, immediately
thereafter, is not employed by or providing substantial services to any of the
Company or a subsidiary of the Company. If Employee is granted a leave of
absence for military or governmental service or other purposes approved by the
Board, he or she shall be considered as continuing in the employ of the Company,
or of a subsidiary of the Company, for the purpose of this subsection, while on
such authorized leave of absence.

6.    Change in Control Provisions.    The provisions of Section 9 of the Plan
shall not apply to the SARs, except as specifically provided in this Section 6.
In the event of a Change in Control (as defined in Section 9 of the Plan), the
SARs, if not previously forfeited, will be fully vested and exercisable for a
period of 90-days commencing at the date of the Change in Control, during which
period Employee may elect to receive, instead of shares upon exercise, cash in
an amount equal to (i) the Fair Market Value of a Share at the date of exercise
minus the Base Price per share of the SARs times (ii) the number of shares that
remained subject to the SARs (whether or not vested) at the time of the Change
in Control (this payment will be required only if it is a positive amount). Such
cash payment shall be made in a lump sum at the date of exercise. At the
expiration of such 90-day period following the Change in Control, Employee will
have no further rights with respect to the SARs, which thereupon will terminate.

7.    Forfeiture Provisions.    Employee agrees that, by signing this Agreement
and accepting the grant of the SARs, the forfeiture conditions set forth in
Section 5(b) hereof and in Section 10 of the Plan shall apply to the SARs and to
gains realized upon the exercise of the SARs (in addition to the requirements of
Section 5(b) and (c) applicable during any period of continued vesting following
Termination of Employment).

8.    Employee Representations and Warranties, Consents and Acknowledgements.

(a)    As a condition to the exercise of the SARs, the Company may require
Employee to make any representation or warranty to the Company as may be
required under any applicable law or regulation, and to make a representation
and warranty that no Forfeiture Event has occurred or is contemplated within the
meaning of Section 5(b) hereof and Section 10 of the Plan.

(b)    By signing this Agreement, Employee voluntarily acknowledges and consents
to the collection, use processing and transfer of personal data as described in
this clause (b). Employee is not obliged to consent to such collection, use,
processing and transfer of personal data; however, failure to provide the
consent may affect Employee’s ability to participate in the Plan. The Company
and its subsidiaries hold, for the purpose of managing and administering the
Plan, certain personal information about Employee, including Employee’s name,
home address and telephone number, date of birth, social security number or
other employee identification number,

5


--------------------------------------------------------------------------------





salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options and SARs or any other entitlement to shares of
stock awarded, canceled, purchased, vested, unvested or outstanding in
Employee’s favor (‘‘Data’’). The Company and/or its subsidiaries will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of Employee’s participation in the Plan and the
Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. Employee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Employee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on Employee’s behalf to a broker or other third
party with whom Employee may elect to deposit any Shares acquired pursuant to
the Plan. Employee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Employee’s ability to
participate in the Plan.

(c)    Employee’s participation in the Plan is voluntary. The value of the SARs
is an extraordinary item of compensation. As such, the SARs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments. Rather, the awarding of the
SARs to Employee under the Plan represents a mere investment opportunity.

(d)    EMPLOYEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN, THE
PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN (COLLECTIVELY,
THE ‘‘PLAN DOCUMENTS’’). THE COMPANY WILL DELIVER THE PLAN DOCUMENTS
ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS INTRANET
WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY
IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO EMPLOYEE AN E-MAIL ANNOUNCEMENT
WHEN A NEW PLAN DOCUMENT IS AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S REVIEW,
DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENT
CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, EMPLOYEE
WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH
THE COMPANY’S COMPUTER NETWORK. EMPLOYEE WILL HAVE THE RIGHT TO RECEIVE PAPER
COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADDRESS SPECIFIED IN SECTION 9(e) HEREOF. EMPLOYEE’S CONSENT TO ELECTRONIC
DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE
EARLIER OF (I) THE TERMINATION OF EMPLOYEE’S PARTICIPATION IN THE PLAN AND (II)
THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADDRESS SPECIFIED IN
SECTION 9(e) HEREOF. IF EMPLOYEE WITHDRAWS HIS OR HER CONSENT TO ELECTRONIC
DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS
WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE
ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL
ANNOUNCEMENT INFORMING EMPLOYEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER
HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.

6


--------------------------------------------------------------------------------





9.    Miscellaneous.

(a)    Mandatory Tax Withholding.    Unless otherwise determined by the
Committee, at the time of exercise the Company will withhold from any shares
deliverable upon exercise, in accordance with Section 11(d) of the Plan, the
number of shares having a value nearest to, but not exceeding, the amount of
income taxes, employment taxes or other withholding amounts required to be
withheld under applicable local laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities. Employee will
be responsible for any taxes relating to the SARs and the exercise thereof not
satisfied by means of such mandatory withholding.

(b)    Binding Agreement; Written Amendments.    This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the SARs, and supersedes any prior agreements or documents with respect to the
SARs. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially and
adversely affect the rights of Employee under the SARs shall be valid unless
expressed in a written instrument executed by Employee.

(c)    No Promise of Employment.    The SARs and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an employee of the Company for any
period of time, or at any particular rate of compensation. Employee acknowledges
and agrees that the Plan is discretionary in nature and limited in duration, and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time, provided, however that any outstanding SARs shall not be affected.
The grant of stock SARs under the Plan is a one-time benefit and does not create
any contractual or other right to receive a grant of stock SARs or benefits in
lieu of stock SARs in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of SARs, vesting provisions and the exercise or base price.

(d)    Governing Law.    The validity, construction, and effect of this
Agreement shall be determined in accordance with the laws (including those
governing contracts) of the State of New York, without giving effect to
principles of conflicts of laws, and applicable federal law. The SARs and the
granting thereof are subject to the Company’s compliance with the applicable law
of the jurisdiction of Employee’s employment.

(e)    Notices.    Any notice to be given the Company under this Agreement shall
be addressed to the Company at 521 West 57th Street, New York, NY 10019,
attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

7


--------------------------------------------------------------------------------
